Citation Nr: 0310722	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1993, for the grant of service connection for status post 
pneumonectomy due to lung cancer with chronic obstructive 
pulmonary disease (COPD) due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1968 to May 
1970.  

By rating action in September 1994, the RO granted service 
connection for status post operative lung cancer due to 
exposure to Agent Orange and assigned a 100 percent 
evaluation, effective from November 2, 1993, the date of 
receipt of claim, and a 30 percent evaluation from April 1, 
1995.  (The 30 percent evaluation was revised to 60 percent 
by rating action in July 1995, and subsequently increased to 
100 percent by rating action in June 1998.)  

By rating action in July 1997, the RO found that there was 
clear and unmistakable error in the September 1994 rating 
decision that assigned an effective date of November 2, 1993 
for the grant of service connection, and assigned an 
effective date of June 9, 1994, the date of publication of 
the final regulatory amendment of 38 C.F.R. § 3.307(a) and 
3.309(e) pertaining to claims based on exposure to Agent 
Orange.  The veteran disagreed with the effective date 
assigned and perfected this appeal.  

By rating action in June 1998, the RO found that COPD was 
part and parcel of the lung cancer and assigned a 100 percent 
evaluation, effective from June 9, 1994.  

In the supplemental statement of the case (SSOC) issued in 
March 2000, the RO determined that, under the Nehmer 
Stipulation Order and the holding by the District Court in 
San Francisco in February 1999, the effective date for the 
grant of service connection and the 100 percent evaluation 
for the respiratory disorder should be November 2, 1993, the 
date of receipt of the veteran's claim.  Parenthetically, the 
Board notes that a subsequent rating action in June 2000, 
continued to show an effective date of June 9, 1994.  This 
matter is brought to the attention of the RO for appropriate 
corrective action.  

By rating action in June 2000, the RO found that there was no 
clear and unmistakable error in the September 1970 rating 
decision that denied service connection for pleural 
diaphragmatic adhesions, an increased rating for varicose 
veins, service connection for a sleep disorder secondary to 
service-connected varicose veins, and entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
hypertension and heart disease.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Accordingly, these issues are not in appellate 
status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A claim of service connection for a lung disorder due to 
exposure to Agent Orange was received on November 2, 1993.  

3.  In March 2000, the RO assigned an effective date of 
November 2, 1993 for the grant of service connection for 
status post pneumonectomy due to lung cancer with COPD due to 
Agent Orange exposure.  

4.  The earliest effective date for the grant of service 
connection is November 2, 1993, the date of receipt of the 
claim.  


CONCLUSION OF LAW

An effective date earlier than November 2, 1993, for the 
grant of service connection for status post pneumonectomy due 
to lung cancer with COPD due to Agent Orange exposure is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5106, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 
3.151(a), 3.155, 3.400 (2002); Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); 
Final Stipulation and Order, CV-86-6160 (TEH) (N.D. Cal. May 
17, 1991); Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d 1175 (N.D. Cal. 1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on the issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement to an earlier effective date.  The 
veteran was advised of the evidence that had already been 
obtained in the Statement of the Case (SOC) issued in January 
2000 and the supplemental statement of the case (SSOC) issued 
in March 2002.  All pertinent records from VA and all non-VA 
records from sources identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
has not alleged the presence of any additional available 
evidence which would be pertinent to his claim.  

Factual Background

Except for treatment for an acute upper respiratory infection 
in December 1968, the service medical records are negative 
for any complaints, abnormalities, or diagnosis referable to 
any chronic respiratory or lung disorder, including lung 
cancer.  

When examined by VA in June 1970, the veteran made no mention 
of any respiratory problems.  A chest x-ray study showed old 
pleuradiaphragmatic adhesions at the left base without 
evidence of gross consolidation or pulmonary infiltration.  
No other demonstrable pathology was noted.  The diagnoses was 
pleuradiaphragmatic adhesions at the left base.  

By rating action in September 1970, service connection was 
denied, in part, for pleuradiaphragmatic adhesions at the 
left base.  The veteran was notified of this decision and did 
not appeal.  

A claim of service connection for cancer of the lung due to 
Agent Orange was received on November 2, 1993.  At that time, 
the veteran reported that he underwent a pneumonectomy for 
cancer of the lung at a private institution earlier that 
year.  

When examined by VA in February 1994, the veteran reported 
that he had difficulty breathing for about two years and 
thought that it was due to colds and/or pneumonia.  He didn't 
see a doctor until around October 1992.  A VA x-ray study on 
February 19, 1993, showed a neoplasm and pneumonia in the 
left lung.  Diagnostic studies, including a biopsy confirmed 
small cell carcinoma of the left upper lobe and he underwent 
resection of the lung at a private institution in April 1993.  
The diagnoses included history of cancer of the lung, 
surgically extirpated.  

Additional VA medical records associated with the claims file 
in September 1994 show a history of treatment for lung cancer 
beginning on February 19, 1993.  

By rating action in September 1994, service connection was 
established for status post operative lung cancer due to 
Agent Orange exposure, effective from November 2, 1993, the 
date of receipt of his claim.  

By rating action in July 1997, the RO found that there was 
clear and unmistakable error in the September 1994 rating 
decision which assigned an effective date of November 2, 
1993, for the grant of service connection.  In essence, the 
RO found that the effective date for the grant of service 
connection could not be made prior to the date of enactment 
of VA regulations pertaining to diseases associated with 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The RO 
concluded that the appropriate effective date was June 9, 
1994, the date of enactment of the amendment.  

In March 1998, the veteran expressed dissatisfaction with the 
effective date assigned for his lung disorder.  

In February 1999, the District Court in San Francisco held, 
in essence, that VA's interpretation of the settlement in the 
Nehmer Stipulation and Order, based on General Counsel 
precedent opinion, VAOPGCPREC 15-95, June 2, 1995, for 
purposes of assigning a retroactive effective date, was 
incorrect.  

In March 2000, based on the District Court opinion, the RO 
assigned an effective date for the grant of service 
connection (and a 100 percent evaluation) for post operative 
residuals of lung cancer of November 2, 1993, the date of 
receipt of the veteran's claim.  

Analysis

The statute governing effective dates provides, in pertinent 
part, that unless specifically provided otherwise, the 
effective date of an award based on an original claim, shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).  The 
applicable regulation provides that for claims granted on the 
basis of presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309, the effective date shall be the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii) (2002).  

VA regulations provide that the terms "claim" and 
"application" mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2002).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2002).  

Thus, under these general rules, the veteran's claim for 
benefits having been filed more than a year after his 
discharge from the service, the effective date would be the 
date of the claim.  

However, where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue, and in no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002).  38 C.F.R. § 3.114(a), 
provides that the effective date of such award shall not be 
earlier than the effective date of the act or administrative 
issue.  In order to be eligible for a retroactive payment, 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section § 1116 establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).  

Effective June 9, 1994, the provisions of 38 C.F.R. 
§§ 3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for respiratory cancer developing to the 
required degree within a certain time period after exposure 
to herbicides.  59 Fed. Reg. 29,724 (June 9, 1994).  In 
pertinent part, a veteran who had active service in Vietnam 
during the Vietnam Era and develops respiratory cancer 
(including cancer of the lung) shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6) (1994-
2002).  If a veteran was exposed to an herbicide agent during 
active service, and respiratory cancers (including cancer of 
the lung) are manifested to a degree of 10 percent within 30 
years after the herbicide agent exposure, said disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (1994-2001).  

In general, the Stipulation provided that the effective date 
of awards for claims filed subsequent to the May 3, 1989, 
court order and held open under the Stipulation, as is the 
case here, would be based on the later of the date of receipt 
of the claim or the date on which disability occurred, 
assuming that the disease for which the benefit was 
ultimately granted was the same as that upon which the 
original claim was based.  See Stipulation, para. 5.  

The veteran asserts, in essence, that while he did not file a 
formal claim of service connection for a lung disorder with 
VA until November 1993, he was first treated by VA for lung 
cancer which on February 19, 1993, and that this should be 
the effective date for the grant of service connection.  

As mentioned above, final rules providing for presumptive 
service connection of respiratory cancers as associated with 
exposure to herbicide agents used during Vietnam were 
promulgated on June 9, 1994.  Until this regulation was 
finalized, there was no legal basis for granting service-
connected compensation benefits for this disease based on 
service in Vietnam and presumptive Agent Orange exposure.  

However, where there is a liberalizing VA issue, as is 
clearly the case here, the criteria stated above govern 
whether a retroactive effective date may be assigned.  
Pursuant to these criteria, while VA may assign an effective 
date one year prior to the filing of a claim in some 
circumstances, the effective date of the statute or 
administrative issue on which entitlement to benefits is 
based determines the outer limit of the period for which an 
award of retroactive benefits may be made.  See VAOPGCPREC 5- 
94, 59 Fed. Reg. 27803 (1994); see also 38 C.F.R. § 3.114(a).  

The above exception notwithstanding, in Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) ("Nehmer II"), the parties stipulated that the 
appropriate effective date for certain grants of entitlement 
to service connection for lung cancer due to Agent Orange 
exposure be coincident with the date of claim or the date 
that disability occurred, whichever is later, despite the 
fact that service-connection on a presumptive basis did not 
become effective until June 9, 1994.  Accordingly, in March 
2000, the RO revised the effective date for the grant of 
service connection from June 9, 1994, to the date of receipt 
of his claim, November 2, 1993.  

The veteran's claim of service connection for lung cancer due 
to exposure to Agent Orange was received on November 2, 1993 
and thus, it was filed after the May 3, 1989 Order in Nehmer.  
His claim was subsequently granted under regulations adopted 
pursuant to the Agent Orange Act of 1991.  In short, the 
Nehmer Stipulation governs the effective date of the award of 
service connection for his lung cancer.  As such, application 
of the Nehmer Stipulation to this case yields the same result 
as applying the general rule regarding effective dates of 
awards of service connection pursuant to 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(b)(2), i.e., the effective 
date of the award of service connection shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Therefore, the proper effective date is November 
2, 1993, the date of receipt of his claim.  

Accordingly, the Board concludes that the effective date for 
the grant of service connection for lung cancer is November 
2, 1993, the date of receipt of his original claim for this 
disability.  




ORDER

An effective date earlier than November 2, 1993, for the 
grant of service connection for status post pneumonectomy due 
to lung cancer with COPD due to Agent Orange exposure is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

